           Case 2:20-cv-01532-APG-NJK Document 8 Filed 07/21/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BRICK POMMEROY HOUSTON JR.,                              Case No. 2:20-cv-01532-APG-NJK

 4                                         Plaintiff,                     ORDER
            v.
 5
     JAMES DZURENDA, et al.,
 6                                      Defendants.
 7

 8         This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983 by

 9 Brick Pommeroy Houston Jr. On June 9, 2021, I denied Houston’s application to proceed in

10 forma pauperis because he had “three strikes” under 28 U.S.C. § 1915(g). ECF No. 7. I

11 informed Houston that if he did not pay the $400.00 filing fee in full by July 13, 2021, I would

12 dismiss this action without prejudice. Id. at 2. That deadline has passed and Houston has not

13 paid $400.00 filing fee or otherwise responded to my order.

14         District courts have the inherent power to control their dockets and “[i]n the exercise of

15 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

16 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

17 dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to

18 obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-

19 54 (9th Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

20 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order

21 requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988)

22 (affirming dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court

23 apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
             Case 2:20-cv-01532-APG-NJK Document 8 Filed 07/21/21 Page 2 of 3




 1 dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424

 2 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with local

 3 rules).

 4           In determining whether to dismiss an action for these reasons, the court must consider

 5 several factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s

 6 need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 7 favoring disposition of cases on their merits; and (5) the availability of less drastic alternatives.

 8 See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

 9 Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10           Here, the first two factors (the public’s interest in expeditiously resolving this litigation

11 and my interest in managing the docket) weigh in favor of dismissal. The third factor (risk of

12 prejudice to defendants) also weighs in favor of dismissal because a presumption of injury arises

13 from the occurrence of unreasonable delay in filing a pleading ordered by the court or

14 prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth

15 factor (public policy favoring disposition of cases on their merits) is greatly outweighed by the

16 factors in favor of dismissal discussed herein. Finally, a warning to a party that his failure to

17 obey an order will result in dismissal satisfies the “consideration of alternatives” requirement.

18 Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424. My order

19 requiring Houston to pay the filing fee expressly stated “that this action will be dismissed

20 without prejudice unless Houston pays the $400.00 filing fee in full by July 13, 2021.” ECF No.

21 7 at 2. Thus, Houston had adequate warning that dismissal would result from his noncompliance

22 with my order.

23



                                                        2
           Case 2:20-cv-01532-APG-NJK Document 8 Filed 07/21/21 Page 3 of 3




 1         I therefore order that this action is dismissed without prejudice based on Houston’s

 2 failure to pay the $400.00 filing fee in compliance with my order.

 3         I further order the Clerk of Court to enter judgment accordingly.

 4         DATED THIS 21st day of July 2021.

 5

 6
                                                        United States District Court
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
